Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claim 1 recites the following abstract ideas:
A method for distributing a viral benefit (mental process, such a verbal communication and/or a person providing a tangible item, and/or certain method of organizing human activity, herein referred to CMOHA, such as commercial interaction and/or managing interactions between people), the method comprising:
determining whether a viral event is to be initiated (mental process, such as a evaluation and/or judgment, and/or CMOHA, such as managing interactions between people such as following rules);
determining to distribute a first viral benefit if it is determined that a first viral event is initiated (mental process such as a person making a judgment, and/or CMOHA, such as commercial interaction and/or managing interactions between people such as following rules); 
distributing the first viral benefit, the first viral gaming event awards an additional payout for each winner (CMOHA, such as commercial interaction such as contract and/or sale activities, and/or managing interactions between people such as following rules); 
determining to distribute a second viral benefit if it is determined that a second viral event is initiated (mental process such as a person making a judgment, CMOHA, such as commercial interaction and/or managing interactions between people such as following rules); and
distributing the second viral benefit (CMOHA, such as commercial interaction and/or managing interactions between people), 
wherein the additional payout awarded for each winner is based on an amount wagered (CMOHA, e.g. fundamental economic practice and/or commercial interaction).

Claim 2 recites the following abstract ideas:
A method for distributing a viral benefit (mental process, such a verbal communication and/or a person providing a tangible item, and/or CMOHA, such as commercial interaction and/or managing interactions between people), the method comprising, 
determining whether to initiate a first viral event (mental process, e.g., evaluation and/or judgment, and/or CMOHA, e.g., managing interactions between people such as following rules);
determining a first viral benefit to distribute if it is determined that the first viral event is initiated (mental process, e.g., judgment, and/or CMOHA, e.g., commercial interaction and/or managing interactions between people such as following rules); 
distributing the first viral benefit so that the first viral benefit is able to be displayed (mental process, such as a person presenting information on via pen and paper), the distributing of the first viral benefit is based on an eligibility determination (mental process, e.g., evaluation, and/or CMOHA, e.g., commercial interaction and/or managing interactions between people);
whether to distribute a second viral benefit (mental process, e.g., evaluation); and 
distributing the second viral benefit if it is determined that the second viral benefit is to be distributed so that the second viral benefit is able to be displayed (mental process, e.g., evaluation, judgment, and/or a person presenting information on via pen and paper, and/or CMOHA, e.g., commercial interaction and/or managing interactions between people), 

Claim 14 recites the following abstract ideas:
A method for distributing a viral benefit (mental process, such a verbal communication and/or a person providing a tangible item, and/or CMOHA, such as commercial interaction and/or managing interactions between people) the method comprising: 
determining whether to initiate a viral gaming event (mental process, e.g., evaluation and/or judgment, and/or CMOHA, e.g., managing interactions between people such as following rules); 
determining a first viral gaming event to distribute if it is determined that the viral gaming event is initiated (mental process, e.g., evaluation and/or judgment), wherein the first viral gaming event is a traveling bonus that awards an additional payout for each winner (CMOHA, such as commercial interaction such as contract and/or sale activities, and/or managing interactions between people such as following rules); and 
distributing the first viral gaming event so that the first viral gaming event is able to be displayed (mental process, such as presenting notifications via verbal and/or written communication, e.g. using pen and paper, and/or CMOHA, such as commercial interaction such as contract and/or sale activities, and/or managing interactions between people such as following rules), 
wherein the additional payout awarded for the traveling bonus scales based on an amount wagered by a player (CMOHA, e.g. fundamental economic practice and/or commercial interaction).

Claims 1, 2, and 14 fall under “mental processes”, and “certain methods of organizing human activity” related to a person making observations, evaluations, and/or judgments then communicating via verbal and/or written means using pen and paper; and fundamental economic practice, e.g. betting, commercial interaction, e.g., contracts and/or sale activities, and/or managing interactions between people, e.g,. following rules.  The claims are related to a person monitoring events to determine when and how to distribute funds to other people.
Claims 1, 2, and 14 do not recite additional elements that integrated into a practical application because the claimed “an electronic device supporting a user interface”, “computing devices”, “first plurality of electronic devices”, “second plurality of electronic devices”, “one or more computing devices”, “gaming table”, “gaming devices”, “first plurality of gaming devices”, “second plurality of gaming devices”, and “gaming tables” are related to generally linking the use of the judicial exception to a particular technological environment.  
Claims 1, 2, and 14 do not recite additional elements that amount to significantly more that the judicial exceptions because the claimed “an electronic device supporting a user interface”, “computing devices”, “first plurality of electronic devices”, “second plurality of electronic devices”, “one or more computing devices”, “gaming table”, “gaming devices”, “first plurality of gaming devices”, “second plurality of gaming devices”, and “gaming tables” are related to generally linking the use of the judicial exception to a particular technological environment.  
Dependent claims 3-13 and 15-29 claims do not include additional elements that are sufficient to (a) integrate the judicial exceptions into a practical application and/or (b) amount to significantly more than the judicial exceptions because they recite additional limitations relating to “mental processes”, and/or “certain methods of organizing human activity”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAMON J PIERCE/Primary Examiner, Art Unit 3715